Citation Nr: 1214648	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  07-29 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for parathyroid cancer, claimed as thyroid cancer, to include as residual of exposure to herbicides or ionizing radiation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971, including service in the Republic of Vietnam from November 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, that denied service connection for thyroid cancer.  

When this matter was initially before the Board in January 2009, the Board denied service connection for thyroid cancer.  The Veteran appealed the Board's January 2009 decision to the United States Court of Appeals for Veterans Claims (Court), which in an October 2009 order, granted the parties' joint motion for remand, vacating the Board's January 2009 decision and remanding the case for compliance with the terms of the joint motion.  In February 2011 the Board remanded the case to the RO.  


FINDING OF FACT

The preponderance of the competent evidence is against a finding that the Veteran's parathyroid cancer is related to service to include exposure to herbicides such as Agent Orange or radiation, or related to service-connected disability.


CONCLUSION OF LAW

Parathyroid cancer was not incurred in or aggravated in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA's duty to notify was satisfied by way of letters sent between September 2005 and October 2011.  Those letters fully addressed the notice elements.  Specifically, such letters in combination informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how disability ratings and effective dates are assigned.  

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, and VA and private treatment records.  

The Board Veteran was afforded a VA examination in July 2011 VA obtained specialist opinions from the Veterans Health Administration (VHA) on the onset and etiology of the Veteran's claim in October 2010 and December 2011.  The Board finds that such VA examinations and opinions obtained are in combination adequate to decide the issue as they include examination and are predicated on a review of the complete record, to include the Veteran's service and post-service treatment records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and in combination, provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board finds that findings from these examination and VHA opinion reports are adequate for the purposes of deciding the claim on appeal regarding the parathyroid cancer claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

The Veteran contends that he has parathyroid cancer due to exposure to herbicides and/or radiation during his period of active service.  The Veteran's contentions are further reflected in a November 2011 Informal Hearing Presentation, in which the Veteran's representative noted among other matters that that the Institute of Medicine (IOM) in Veterans and Agent Orange Update 2006, contained reports that several medical studies showed an increased risk of thyroid or other endocrine cancers in association with "the compounds of interest"; and the IOM had not ruled out an etiological relationship between thyroid cancer and herbicide exposure, noting that cancers occurring in the nasal cavity, oral cavity, and pharynx are for the most part similar in descriptive epidemiology and risk factors.  See Veterans and Agent Orange Update 2006, p. 209.

As to the radiation aspect of this case, service record do not show that the Veteran was exposed to radiation and the RO sought to verify the Veteran's in-service radiation exposure by contacting the Director of the Proponency Office For Preventative Medicine, which responded that there was no evidence that the Veteran was exposed to radiation during service.  See September 2007 Report of Contact. Moreover, this was acknowledged by the Veteran's representative in January 2009 written argument and was not challenged on appeal to the Court.  See October 2009 parties' joint motion for remand.  Further, in Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the Court recently held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Thus, because the Board finds that the preponderance of the evidence shows that the Veteran was not exposed to radiation in service, service connection on this basis is not warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

With respect to the Veteran's claim that his parathyroid cancer was due to exposure to herbicides in service, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If exposed to herbicides during that service, then if later the Veteran has a disease listed in 38 C.F.R. § 3.309(e), such disease shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.   

However, the listed diseases under 38 C.F.R. § 3.309(e) do not include parathyroid cancer.  Thus, a grant of service connection for parathyroid cancer does not result by way of the presumption of exposure to herbicides in service.  Nevertheless, not meeting the requirements of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service medical records are negative for parathyroid cancer and the Veteran does not contend otherwise.  The June 1971 separation report of medical examination shows that the clinical evaluation of the Veteran's endocrine system was normal at the time of separation. 

The post-service private medical records on file show that the Veteran was diagnosed with parathyroid carcinoma in September 1997.  Later that month he underwent parathyroidectomy and surgical removal of the entire right thyroid lobe, isthmus and subtotal portion of the thyroid gland as a margin to encapsulate the presumed parathyroid malignancy and for further margin analysis.  The pathology examination was consistent with parathyroid carcinoma.  The pathology report contains a final diagnosis in part of parathyroid carcinoma.  Examination of lymph nodes and paratracheal fascia showed no evidence of metastatic carcinoma.  The report does not contain a diagnosis of thyroid cancer.  The postoperative diagnosis as it pertains to the claim was parathyroid carcinoma.

VA medical records in 2007 include the report of a May 2007 VA Agent Orange examination.  That report noted a history of thyroid cancer, thyroidectomy, and radiotherapy.  The report contains a diagnosis of status post thyroid cancer.  

The report of a May 2007 VA examination contains a diagnosis of status post thyroid cancer.

In an October 2010, a VHA specialist provided an opinion based on the following.  The specialist noted his agreement with the IOM Veterans and Agent Orange studies, which state that there is insufficient evidence to determine if there was an association between herbicide exposure and parathyroid carcinoma.  In this regard, the specialist opined that there were no clear risk factors associated with the HRPT2 gene mutations shown by a cited study to be associated with parathyroid carcinoma.  On these bases, and given that the Veteran's development of parathyroid carcinoma was 26 years after the presumed exposure to herbicide in service, the specialist opined essentially that it was not likely that the parathyroid carcinoma was due to the presumed exposure to herbicides during service.  

During a July 2011 VA examination, the examiner opined that the development of parathyroid carcinoma was not likely due to service including due to the presumed exposure to herbicide in service.  The examiner noted that parathyroid cancer was not a presumptive condition for exposure to Agent Orange.  The examiner noted that the Veteran's cancer did not start in service or within one year after service; and was not diagnosed until years later in 1997.

In a December 2011 VHA expert opinion report, a VHA specialist reviewed and discussed in detail the Veteran's relevant medical history.  Noting that patients usually become symptomatic within a year or less of becoming hypercalcemic, a condition associated with parathyroid carcinoma and that the Veteran's symptoms began in 1997, the examiner opined that it was inconceivable that he could have had over 20 years of hypercalcemia of the severity that is brought on by parathyroid cancer and had not been symptomatic, had been able to keep working, and had not received medical evaluation for it, as shown by the available medical records.

The specialist opined that on that basis, it was highly unlikely that any parathyroid carcinoma was directly related to service or caused by service, given the approximate 26 year duration between service and diagnosis, as that was too long for the disease to have been present and not progressed to clinical presentation.  The specialist found it inconceivable that a disease like parathyroid cancer could have lain dormant for over 20 years without apparent symptoms.  The specialist also opined that it was not likely that any malignant tumors or endocrinopathies associated with a subsequent development of parathyroid cancer became manifest to a degree of 10 percent within one year from date of termination of service.  As basis for this opinion, the specialist found no evidence for any complications over the course of the medical history prior to 1997 when symptoms first were presented.

The specialist discussed a number of studies associated with the IOM and the National Toxicology Program Reports, and noted that there was no mention of parathyroid cancers, in effect, showing no evidence of a link between Agent Orange/herbicide exposure, and parathyroid cancer.  Based on review of the cited reports the specialist opined that she could find no evidence for a connection between Agent Orange/herbicide exposure, and any parathyroid cancer.

The clinical evidence shows that during service there was no indication in the service treatment records or otherwise of any parathyroid carcinoma or other conditions referable to the claimed parathyroid carcinoma.  The medical evidence shows that VA treatment providers have diagnosed the Veteran's parathyroid carcinoma only many years after service.  As discussed above, in the December 2011 VHA medical expert opinion report, the specialist reviewed the medical record and opined that the Veteran's parathyroid cancer was not likely the result of any incident of service including exposure to herbicides.  

No post-service treatment record contains evidence linking any current parathyroid cancer to service.  There is no medical evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in service.  The only medical opinions on this matter are counter to the Veteran's claim.

Further, the issue of the etiology of the Veteran's parathyroid cancer is beyond the competency of a lay person because it requires medical knowledge and training.  Thus, in the absence of any medical evidence linking to service the claimed parathyroid cancer, service connection is not warranted.  Stefl.  In this case, there is no medical evidence linking the diagnosed parathyroid cancer to his service to include presumed exposure to herbicides.  

In reaching these determinations, the Board does not question the Veteran's sincerity that he has parathyroid cancer that resulted from exposure to herbicides.  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions as such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2011) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  Indeed, in Jandreau, the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  Jandreau v. Nicholson, 492 F.3d at 1377.  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, the Board finds the opinion given by VHA medical expert is more probative than the Veteran's statements regarding any continuity of symptoms as a basis for entitlement to service connection.  Moreover, to the extent the Veteran bases his claim on any published reports suggesting a link between parathyroid cancer and herbicide exposure, this evidence is outweighed by the specialist opinions obtained in this case involving the specific facts of the Veteran's exposure to Agent Orange, the type of cancer he developed and the time frame involved.

In light of the foregoing, because the preponderance of the evidence is against the claim, service connection must be denied. 


ORDER

Service connection for parathyroid cancer is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


